Smith, P. J.
— This is a suit founded on two separate tax bills — one for grading a street under the provisions of section 1406, Revised Statutes, and the other for grading sidewalks under the provisions of section 1405, Revised Statutes.
The petition contained two counts, in each of which is alleged: (1) the making of the tax bill, (2) the con- ' tents in the tax bill with the dates thereof, (3) the ■assignment, (4) the filing of the same, and (5) that the •defendant owns the lot described and against which the lien is sought to be enforced.
The defendant in the circuit court interposed a •demurrer to the petition on the ground that neither •count thereof stated tacts sufficient to constitute a cause •of action, which was by the court sustained and judgment given accordingly, and from which the plaintiff has' appealed.
The defendant has not favored us with a brief. •Our attention has not been called to any specifie objection to the petition. It seems to us that under the provisions of section 1407, Revised Statutes, it is sufficient. As far as we can discover, it meets every requirement of that section. Hunt v. Hopkins, 66 Mo. 98.
■ It results that the judgment of the circuit court must be reversed and the cause remanded.
All ■concur.